                                          Case 3:19-cv-02724-SK Document 172 Filed 07/13/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENYON NORBERT, et al.,                           Case No. 19-cv-02724-SK
                                   8                    Plaintiffs,
                                                                                           ORDER GRANTING STIPULATION
                                   9               v.                                      TO EXTEND PARTIAL STAY OF
                                                                                           INJUNCTION AND APPEAL
                                  10     SAN FRANCISCO SHERIFF'S
                                         DEPARTMENT, et al.,
                                  11                                                       Regarding Docket No. 170
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                            STIPULATION

                                  14           WHEREAS the Court issued a preliminary injunction requiring that the City and County of

                                  15   San Francisco (“City”) provide (1) one hour a day, five days a week, of recreation time for

                                  16   inmates in administrative segregation, except under certain circumstances; and (2) one hour per

                                  17   week of “direct sunshine” for inmates housed in the jail for more than four consecutive years (ECF

                                  18   No. 110);

                                  19           WHEREAS the City has moved for a stay and filed a notice of appeal with regard to the

                                  20   portion of the injunction requiring access to direct sunlight only (ECF No. 128);

                                  21           WHEREAS on April 8, 2020 the parties jointly requested (ECF No. 149), and on April 9,

                                  22   2020, the Court granted a continuance of the briefing schedule for the motion to stay (ECF No.

                                  23   150);

                                  24           WHEREAS on May 22, 2020 the parties jointly requested (ECF No. 161), and on May 26,

                                  25   2020, the Court granted a continuance of the briefing schedule for the motion to stay (ECF No.

                                  26   162);

                                  27           WHEREAS Plaintiffs have filed a notice of cross-appeal with regard to the portion of the

                                  28   injunction requiring direct access to sunlight (ECF No. 139);
                                           Case 3:19-cv-02724-SK Document 172 Filed 07/13/20 Page 2 of 4




                                   1           WHEREAS the City filed its appeal on March 27, 2020;

                                   2           WHEREAS the parties intend to pursue further settlement discussions;

                                   3           WHEREAS without a stipulated stay, the City must move forward with its motion to stay

                                   4   to ensure that the City does not become in violation of the Court’s injunction order while

                                   5   continuing settlement discussions;

                                   6           WHEREAS without a stipulated stay, Plaintiffs must move forward with their cross appeal

                                   7   while continuing settlement discussions;

                                   8           WHEREAS both parties are working towards a settlement of this matter, and require time

                                   9   to assess, negotiate and seek approval of the terms any settlement;

                                  10           WHEREAS the parties agree that a short stay of the “direct sunlight” portion of the Court’s

                                  11   injunction order will allow the parties to explore a settlement without undue expenditure of time

                                  12   and resources;
Northern District of California
 United States District Court




                                  13           WHEREAS the parties agree that their ongoing settlement discussions constitute good

                                  14   cause and substantial need to seek an extension of time to file an appeal;

                                  15           NOW THEREFORE THE PARTIES STIPULATE as follows:

                                  16           1. The briefing and hearing schedule for the City’s motion for stay shall be continued.

                                  17   Plaintiffs’ opposition to the motion to stay shall be due on September 23, 2020, and defendants’

                                  18   reply shall be due on September 30, 2020, with a hearing to be held within three weeks of the

                                  19   reply brief being file.

                                  20           2. The parties shall jointly work with the Ninth Circuit Mediation Program Mediator

                                  21   Stephen Liacouras to request that the Court of Appeal continue all briefing deadlines. The first

                                  22   brief on cross-appeal was filed March 27, 2020. The parties will request that the second brief on

                                  23   cross-appeal be due on September 14, 2020; the third brief on cross appeal be due October 13,

                                  24   2020; and the optional cross-appeal reply be due on November 3, 2020.

                                  25           3. The portion of the District Court’s injunction requiring that the City provide inmates

                                  26   who have been housed continuously in the County Jail for more than four years with access to

                                  27   “direct sunlight” shall be stayed until the Court rules on defendants’ motion for stay.

                                  28
                                                                                         2
                                          Case 3:19-cv-02724-SK Document 172 Filed 07/13/20 Page 3 of 4




                                   1          4. If either party determines that settlement discussions have irretrievably broken down,

                                   2   said party shall so inform the Court.

                                   3          5. If the Board of Supervisors rejects any proposed settlement, the City shall so inform the

                                   4   Court, and request a Case Management Conference as soon as possible.

                                   5          SO STIPULATED.

                                   6

                                   7   Dated: July 10, 2020
                                   8                                               DENNIS J. HERRERA
                                                                                   City Attorney
                                   9
                                                                                   MEREDITH B. OSBORN
                                  10                                               Chief Trial Deputy
                                                                                   SABRINA M. BERDUX
                                  11                                               KAITLYN MURPHY
                                                                                   Deputy City Attorneys
                                  12
Northern District of California
 United States District Court




                                  13                                            By: /s/ Kaitlyn Murphy
                                                                                   KAITLYN MURPHY
                                  14
                                                                                   Attorneys for Defendants
                                  15                                               CITY AND COUNTY OF SAN FRANCISCO et al.
                                  16
                                       Dated: July 10, 2020
                                  17                                            By: **/s/ Yolanda Huang
                                  18                                               YOLANDA HUANG
                                                                                   Attorneys for Plaintiffs
                                  19
                                                                                   **Pursuant to Civil L.R. 5-1(i)(3), the electronic
                                  20                                               signatory has obtained approval from this signatory
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
                                           Case 3:19-cv-02724-SK Document 172 Filed 07/13/20 Page 4 of 4




                                   1                                                 ORDER

                                   2           PURSUANT TO STIPULATION, IT IS SO ORDERED:

                                   3           1. The briefing and hearing schedule for the City’s motion for stay shall be continued.

                                   4   Plaintiffs’ opposition to the motion to stay shall be due on September 23, 2020, and defendants’

                                   5   reply shall be due on September 30, 2020, with a hearing to be held within three weeks of the

                                   6   reply brief being file.

                                   7           2. The parties shall jointly work with the Ninth Circuit Mediation Program Mediator

                                   8   Stephen Liacouras to request that the Court of Appeal continue all briefing deadlines. The first

                                   9   brief on cross-appeal was filed March 27, 2020. The parties will request that the second brief on

                                  10   cross-appeal be due on September 14, 2020; the third brief on cross appeal be due October 13,

                                  11   2020; and the optional cross-appeal reply be due on November 3, 2020.

                                  12           3. The portion of the District Court’s injunction requiring that the City provide inmates
Northern District of California
 United States District Court




                                  13   who have been housed continuously in the County Jail for more than four years with access to

                                  14   “direct sunlight” shall be stayed until the Court rules on defendants’ motion for stay.

                                  15           4. If either party determines that settlement discussions have irretrievably broken down,

                                  16   said party shall so inform the Court.

                                  17           5. If the Board of Supervisors rejects any proposed settlement, the City shall so inform the

                                  18   Court, and request a Case Management Conference as soon as possible.

                                  19           IT IS SO ORDERED.

                                  20   Dated: July 13, 2020

                                  21                                                    ______________________________________
                                                                                        SALLIE KIM
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
